Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 15, 17-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nauta in view of Schultink et al. (US 6171369 B1)(hereinafter “Schultink 2”)
Regarding claim 1, Nauta reference teaches a vacuum cleaner filter bag comprising a wall surrounding an interior, the wall made of an of an air-permeable material and defining at least a portion of an inlet  (see paragraph 0047, creating a bag shape of the filter material will produce an air permeable interior closing wall of the bag with a the wall defining an opening of the bag), wherein the air-permeable material comprises at least one of: at least one layer of a nonwoven or at least one layer of a fibrous web, which comprises:
At least one of: a fibrous or a dusty recycled material from the production of at least one of: a textile or a cotton linter (Item 106 and or paragraph 0031). Nauta is different from claim 1 in that Nauta does not teach the powdery or fibrous recycled material and/or cotton linters comprising up to 95 wt. %of the powdery or fibrous recycled material and/or and at least 5 wt. % of bonding fibers and that the binding fiber is a bicomponent fiber of a core- sheath type, wherein the core is a recycled plastic, and wherein the sheath includes at least one of a virgin plastic or a recycled plastic. Schultink 2 is directed to a vacuum cleaner bag (see title and or abstract). Schultink 2 teaches the powdery or fibrous recycled material in a range of 5-85% (see Column 9 Lines 58 to Column 10 Line 3) and a binding fiber present in a range of 10-30 wt.% (see Column 9 Lines 58 to Column 10 Line 3)  wherein the binding fibers comprise bicomponent fibers consisting of a core-sheath type, wherein the core is a plastic material (see column 7 Line 22-39) and wherein the sheath includes at least one of a virgin plastic or a recycled plastic (see column 7 lines 22-27 sheath is composed of virgin polyethylene and or column 7 lines 50-54) to achieve a less compacted, more open and breathable structure (see column 7 Lines 22-39) and high dust storage capacity. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nauta reference to include the fibrous material and binder of core-sheath type with the desired range in wt% in order to obtain a less compacted, more open and breathable structure and high dust storage capacity as taught by Schultink 2.
As to the use of recycled plastics, Nauta suggests using recycled materials in the construction of the bag. And a person having ordinary skill would have recognized that the use of recycled plastics provides for 
Regarding claim 2, Nauta and Schultink 2 teaches the vacuum cleaner filter bag of claim 1, Nauta further discloses that the fibrous or dusty recycled material is selected from the group consisting of textile fibers made of at least one of: cotton, polyester, elastane, flax, linen, hemp, camel hair, llama, mohair, polyamide, polyethylene, ramie, silk, viscose, jute, coir, modal, polyacryl, polypropylene, sheep wool, sisal, goat hair, or cotton dust, or a mixture/combinations thereof (see paragraph 0031)
Regarding claim 4, Nauta and Schultink 2 teach the bag of claim 1, and although Nauta does not mention the staple fiber length of bonding fibers. Schultink 2 suggests that the staple fiber length of 5-20 mm which falls within the claimed range in order to provide for an effective filter material (see column 10 Lines 20-35) Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to use a bonding fiber staple length of between 2-75 mm in Nauta and Schultink 2 in order to achieve the predictable result of producing an effective filter material as taught by Schultink 2.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
Regarding claim 5, Nauta and Schultink 2, teaches the vacuum cleaner bag of claim 1, although Nauta does not mention the composition of a binding fiber, Schultink 2 further teaches that the binding fibers comprise bicomponent fibers consisting of a core consisting of a first thermoplastic material and a (see column 7 Line 22-39).  Schultink 2 demonstrates that this fiber produces a less compacted, more open and breathable structure (see column 7 Lines 22-39)Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effective filed to provide a bonding fiber consisting of a core consisting of a first thermoplastic material and a sheath consisting of a second thermoplastic material which melts at lower temperatures than the first thermoplastic material, in Nauta and Schultink 2 in order to  produces a less compacted, more open and breathable structure as taught by Schultink 2. 
As to the use of recycled plastics, Nauta suggests using recycled materials in the construction of the bag. And a person having ordinary skill would have recognized that the use of recycled plastics provides for an effective construction material for a vacuum cleaner bag.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to use recycled plastic material of Nauta in the core/sheath configuration of Schultink 2 in order to achieve the predictable result of creating an effective vacuum cleaner bag using recycled materials in construction.  See MPEP 2143(I)(C), it is prima facie obvious to use a known technique to improve similar devices in the same way.
Regarding claim 15, Nauta and Schultink 2 teaches the vacuum cleaner bag of claim 1, Nauta further discloses that the filter material may comprise of an adhesive of 5-40 g per 80 g of fibers, therefore the recycled material which is the balance would constitute 40-75g per 80 g, which equates to 50-93% of recycled material. Therefore, Nauta contemplates a bag which is greater than 50% recycled fibers (see paragraph 0020)
Regarding claim 17, Nauta teaches a method of manufacturing a vacuum cleaner filter bag (see abstract; a process for producing filter material that is used as a vacuum cleaner bag), the method comprising: forming the vacuum cleaner bag with at least one layer of nonwoven (see paragraph 0031). Nauta is different than claim 17 in that it does not teach the powdery or fibrous recycled material and/or cotton linters comprising up to 95 wt. %of the fibrous or dusty recycled material and at least 5 wt. % of binding fibers. Schultink 2 is directed to a vacuum cleaner bag (see title and or abstract). Schultink 2 teaches the powdery or fibrous recycled material in a range of 5-85% (see Column 9 Lines 58 to Column 10 Line 3) and a binding fiber present in a range of 10-30 wt.% (see Column 9 Lines 58 to Column 10 Line 3) to achieve high dust storage capacity. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nauta reference to include the fibrous material and binder with the desired range in wt% in order to obtain a high dust storage capacity as taught by Schultink 2.
Regarding claim 18, Nauta and Schultink 2 teaches the vacuum cleaner filter bag according to claim 1, although Nauta does not mention the composition of a binding fiber, Schultink 2 further teaches that the binding fibers comprise bicomponent fibers consisting of a core-shell type comprising: a core made of a plastic material (see column 7 Line 22-39).  Schultink 2 demonstrates that this fiber produces a less compacted, more open and breathable structure (see column 7 Lines 22-39) Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effective filed to provide a bonding fiber of a core-shell type in Nauta and Schultink 2 in order to produce a less compacted, more open and breathable structure as taught by Schultink 2. 
As to the use of recycled plastics, Nauta suggests using recycled materials in the construction of the bag. And a person having ordinary skill would have recognized that the use of recycled plastics provides for an effective construction material for a vacuum cleaner bag.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to use recycled plastic material of Nauta in the core/sheath configuration of Schultink 2 in order to achieve the 
Regarding claim 19, Nauta and Schultink 2 teaches the vacuum cleaner filter bag according to claim 18, Schultink 2 further discloses that the shell is formed from a virgin plastic material (see column 7 lines 22-27 sheath is composed of virgin polyethylene and or column 7 lines 50-54)
Regarding claim 23, Nauta and Schultink 2 teaches the vacuum cleaner filter bag according to claim 18, Schultink 2 further discloses that the core is made from a plastic material (see column 7 lines 22-27; the core is made of polypropylene). As to the use of recycled plastics, Nauta suggests using recycled materials in the construction of the bag. And a person having ordinary skill would have recognized that the use of recycled plastics provides for an effective construction material for a vacuum cleaner bag.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to use recycled plastic material of Nauta in the core/sheath configuration of Schultink 2 in order to achieve the predictable result of creating an effective vacuum cleaner bag using recycled materials in construction.  See MPEP 2143(I)(C), it is prima facie obvious to use a known technique to improve similar devices in the same way. 

Claims 6-11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nauta, Schultink 2 further in view of Schultink et al.(US 2009/0031683A1) (hereinafter “Schultink”).
Regarding claim 6, Nauta and Schultink 2 teaches the vacuum cleaner bag of claim 1, and Nauta provides a layer having recycled plastics (see paragraph 0031), but Nauta and Schultink 2 does not teach the material is constructed of multiple layers having a second layer of nonwoven or a second layer of a fibrous web. Schultink reference is directed to a vacuum cleaner filter bag (see title and or abstract). Schultink further discloses that the air-permeable material is constructed in several layers, the air- (see paragraph 0018). Schultink explains that these multiple layers provide support (See Schultink [0018]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide for layer(s), including nonwoven fabric, in addition to the layer having recycled plastics in Nauta and Schultink 2 in order to provide support as taught by Schultink.
Regarding claim 7, Nauta and Schultink 2 teaches the vacuum cleaner bag of claim 1, and Nauta provides a layer having recycled plastics (see paragraph 0031),  and although Nauta does not mention the material of additional layers, Schultink further discloses that the air-permeable material is consist of at least one spunbonded fabric layer, at least one fine filter layer and at least one capacity layer (see paragraph 0018-0031), or the air permeable layer comprises at least one support layer and at least one capacity layer, at least one or all of the support layers being nonwoven fabrics and/or at least one or all of the capacity layers being nonwoven fabrics or fiber nonwoven fabrics made of one or more recycled plastics, 
or at least one support layer, at least one fine filter layer and at least one capacity layer, wherein at least one or all of the support layers or at least one or all of the fine filter layers are formed from a nonwoven formed from at least one of; a recycled plastic material or a plurality of recycled materials, wherein at least one of the capacity layers comprising the nonwoven which comprises at least one of; a fibrous or dusty recycled material or a cotton linter or are formed therefrom (see Figure 1 to Figure 9 for different embodiments or paragraph 0018-0031). Schultink explains that providing these layers provide different filter properties to achieve better results (See Schultink paragraph 0018).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to 
Regarding claim 8, Nauta, Schultink 2 and Schultink teaches the vacuum cleaner bag of claim 7, and although Nauta does not mention the material of the support layer,  Schultink further discloses that the support layer is a spunbond nonwoven fabric or scrim (see paragraph 0016) , b) the air-permeable material comprises 1 to 3 support layers, c) in case of the presence of at least two support layers, the total grammage of the sum of all the support layers is 10 to 240 g/m2 or d) all support layers are made of one recycled plastic or several recycled plastics. Schultink explains that the support layer made of a spunbond nonwoven fabric or scrim provides different desired mechanical properties (See Schultink paragraph 0018).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the support layer made of spunbond nonwoven fabric or scrim in Nauta and Schultink 2 reference in order to provide different mechanical properties as taught by Schultink. Since the claim limitation is in an alternative form of either a, b, or c so addressing one limitation fulfills the basis for rejection of the claim
Regarding claim 9, Nauta, Schultink 2 and Schultink teaches the vacuum cleaner bag of claim 7, Nauta further discloses that at least one fine filter layer is composed of a recycled plastic or a plurality of recycled plastics (see paragraph 0030 and 0031). Since the claim limitation is in an alternative form of either a, b, c, d or e so addressing one limitation fulfills the basis for rejection of the claim
Regarding claim 10, Nauta, Schultink 2 and Schultink teaches the vacuum cleaner bag of claim 7, Schultink further discloses that the air-permeable material has 1 to 5 capacity layers(see paragraph 0018) Since the claim limitation is in an alternative form of either a, b, or c so addressing one limitation fulfills the basis for rejection of the claim
Regarding claim 11, Nauta, Schultink 2 and Schultink teaches the vacuum cleaner bag of claim 7, and Nauta teaches the fine filter layer of the vacuum cleaner and although Nauta does not teach the air (see title and or abstract) Schultink further discloses that the air permeable material is formed in several layers consisting of at least one support layer, at least one fine filter layer (see paragraph 0018). Schultink further discloses the addition of different filter layers to achieve predictable desired filter properties. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nauta and Schultink reference to include the additional support layer in order to obtain desired filter properties as taught by Schultink. See MPEP 2144.04 (VI)(B), Duplication of Parts to achieve predictable results is considered to be prima facie obvious
Regarding claim 26, Nauta, Schultink 2 and Schultink teaches the vacuum cleaner bag of claim 9, Schultink 2 further teaches that the extrusion nonwoven is a melt-blown nonwoven (see column 2 lines 63-67 through column 3 lines 1-9)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nauta, Schultink 2 further in view of Schultink et al. (US 20120211625)(hereinafter “Schultink 4”)
Regarding claim 12, Nauta and Schultink 2 teaches the vacuum cleaner bag of claim 1, but is different from claim 12 in that Nauta and Schultink 2 does not teach the vacuum cleaner filter bag having a retaining plate. Schultink 4 is directed to a vacuum cleaner bag (see title and or abstract) and teaches that the vacuum cleaner filter bag has a retaining plate enclosing the inlet port (see paragraph 0010 and or 0008) made of plastic (see paragraph 0012) in order to retain the vacuum cleaner filter bag (see paragraph 0010). Schultink 4 explains that this arrangement provides sufficient strength for an effective retaining plate having opening and closure flap. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nauta reference to include the retaining plate made of plastic in order to retain the vacuum cleaner filter bag as taught by Schultink 4.
.
Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Nauta, Schultink 2 as applied to claim 1 in view of Schultink et al. (US 20120131890)(hereinafter “Schultink 3”)
Regarding claim 13, Nauta and Schultink 2 teaches the vacuum cleaner bag of claim 1, but is different from claim 13 in that Nauta and Schultink 2 does not teach the vacuum cleaner filter bag having at least one flow distributor or at least one diffuser. Schultink 3 is directed to a vacuum cleaner bag (see title and or abstract) and teaches that at least one flow distributor or at least one diffuser are arranged in an interior of the vacuum cleaner filter bag (see paragraph 0015) to extend the lifespan of the bag(see paragraph 0016 and or paragraph 0073). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nauta reference to include the flow distributor or diffusor in order to extend the lifespan of the bag as taught by Schultink 3.
As to the use of recycled plastics, Nauta suggests using recycled materials in the construction of the bag. And a person having ordinary skill would have recognized that the use of recycled plastics provides for an effective construction material for a vacuum cleaner bag.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention 
Regarding claim 14, Nauta, Schultink 2 and Schultink 3 teaches the vacuum cleaner bag of claim 13, Nauta further discloses that the recycled plastic material is selected from the group consisting of a rPRELIMINARY AMENDMENTPage 8Serial Number:UnknownDkt: 3037.163US1Filing Date: Herewithecycled polyesters, wherein the recycled polyester is at least one of: recycled polyethylene terephthalate (rPET), recycled polybutylene terephthalate (rPBT), recycled polylactic acid (rPLA), recycled polyglycolide and/or recycled polycaprolactone; a recycled polyolefins, wherein the recycled polyolefin is at least one of: recycled polypropylene (rPP), recycled polyethylene and/or recycled polystyrene (rPS); and a recycled polyvinyl chloride (rPVC), recycled polyamides; and a mixture or  combination thereof. (See paragraph 0018 and or 0031)
Regarding claim 16, Nauta and Schultink 2 teaches the vacuum cleaner bag of claim 1, but is different from claim 16 in that Nauta and Schultink 2 does not teach the vacuum cleaner filter bag having a flat bag. Schultink 3 is directed to a vacuum cleaner bag (see title and or abstract) and teaches that the vacuum cleaner filter bag comprises a flat bag, a block base bag or a 3D bag (see paragraph 0001 and or 0015) to extend dust storage capacity and extension of the useful life (see abstract and or paragraph 0013). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nauta reference to include the flat bag in order to extend the dust storage capacity and the useful life of the bag as taught by Schultink 3.
Claim 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nauta and Schultink 2 in view of Takeuchi et al.(US 2013/0047856A1) (hereinafter “Takeuchi”).
Regarding claim 20, Nauta and Schultink 2 teaches the vacuum cleaner filter bag of claim 18, and Schultink 2 teaches the shell of the bicomponent fiber, and although Nauta and Schultink 2 (see paragraph 0042 to paragraph 0044) to further increase the amount of electrical charge on the fibers (see paragraph 0043). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nauta and Schultink 2 reference to add the charge persistence additive in order to increase the amount of electrical charge on the fibers as taught by Takeuchi. .  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
Regarding claim 25, Nauta, Schultink 2 and Takeuchi references teach the vacuum cleaner bag according to claim 20, Takeuchi further discloses that the charge persistence additive is magnesium stearate (see paragraph 0042)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nauta, Schultink 2 in view of Negola (US 5549957) (hereinafter “Negola”)
Regarding claim 21, Nauta and Schultink 2 teaches the vacuum cleaner bag of claim 18, and Schultink 2 further teaches the bicomponent fiber, but is different from claim 21 in that Nauta and Schultink 2 does not explicitly teach the weight proportion of the core of the bicomponent fiber. Negola is directed to the same field of endeavor and further teaches that the weight proportion of the core is 70% (see column 5 lines 3-5) which falls within the claimed range of 50 to 95% and a prima facie case of obviousness exists. See MPEP 2144.05 (l)
Claim 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nauta, Schultink 2 in view of Haworth (US 2004/0132376A1) (hereinafter “Haworth”).
Regarding claim 22, Nauta and Schultink 2 teaches the vacuum cleaner bag of claim 18, and although Nauta and Schultink 2 does not teach the size of the bicomponent fiber of claim 22. Haworth reference is directed to the bicomponent fiber and teaches the diameter of the bicomponent fiber to be at least about 5 micrometer (see paragraph 0017) which falls within the claimed range of 0.5 to 10 micrometer to achieve predictable results. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nauta and Schultink 2 reference to include the bicomponent fibers of 5 micrometer to achieve predictable results as taught by Haworth. .  See MPEP 2144.04 (IV)(A), CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS to achieve predictable results is considered to be prima facie obvious.
Regarding claim 24, Nauta and Schultink 2 teaches the vacuum cleaner bag of claim 19, and although Schultink 2 discloses different plastic materials to be used in the core-shell bicomponent, but it does not explicitly teach the virgin plastic material to be polypropylene. Haworth reference is directed to the bicomponent fiber (see title and or abstract) and teaches that the virgin plastic material is polypropylene (see paragraph 0018) to produce a vacuum cleaner bag of desired properties. Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to use polypropylene in Nauta and Schultink 2 in order to achieve the predictable result of producing a vacuum cleaner bag of desired properties as taught by Haworth.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,2 and 4-26 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1, 2, 4-16 and 18-21 of co-pending Application No. 16/085453 (“453”) in view of Nauta, Schultink, Schultink 2, Schultink 3, Schultink 4, Takeuchi and Haworth. 
As to instant claim 1, 2, and 4-26, ‘453’ claims 1, 2, 4-16 and 18-21 claim an invention substantially overlapping in scope.  Other differences are considered to be obvious over Nauta, Schultink, Schultink 2, Schultink 3 and Schultink 4 for reasons analogous to the prior art rejections indicated above.
This is a provisional non-statutory double patenting rejection.
Claims 1,2 and 4-26 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1-2, 4-13, 15 and 18-21 of co-pending Application No. 16/085439 (“439”) in view of Nauta, Schultink, Schultink 2, Schultink 3, Schultink 4, Takeuchi and Haworth.
.
This is a provisional non-statutory double patenting rejection.
Claims 1, 2 and 4-26 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1-13 and 15-21 of co-pending Application No. 16/084900 (“900”) in view of Nauta, Schultink, Schultink 2, Schultink 3, Schultink 4, Takeuchi and Haworth.
As to instant claim 1-2 and 4-26, ‘900’ claims 1-13 and 15-21 claim an invention substantially overlapping in scope.  Other differences are considered to be obvious over Nauta, Schultink, Schultink 2, Schultink 3, Schultink 4 , Takeuchi and Haworth for reasons analogous to the prior art rejections indicated above.
This is a provisional non-statutory double patenting rejection.
Claims 1,2 and 4-26 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1-2, 4-17 and 19-21 of co-pending Application No. 16/084917 (“917”) in view of Nauta, Schultink, Schultink 2, Schultink 3, Schultink 4, Takeuchi and Haworth.
As to instant claim 1, 2 and 4-26, ‘917’ claims 1-2, 4-17 and 19-21 claim an invention substantially overlapping in scope.  Other differences are considered to be obvious over Nauta, Schultink, Schultink 2, Schultink 3, Schultink 4 , Takeuchi and Haworth for reasons analogous to the prior art rejections indicated above.
This is a provisional non-statutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 16 June, 2021 have been fully considered but they are not persuasive. 

Applicant argument is that the asserted references, individually or in combination, fail to establish a binding fiber that is a biocomponent fiber of a core-sheath type, wherein the core is a recycled plastic, and wherein the sheath includes at least one of a virgin plastic or a recycled plastic. Applicant is reminded that Schultink 2 reference teaches a binding fiber present in a range of 10-30 wt.% (see Column 9 Lines 58 to Column 10 Line 3)  wherein the binding fibers comprise bicomponent fibers consisting of a core-sheath type, wherein the core is a plastic material (see column 7 Line 22-39) and wherein the sheath includes at least one of a virgin plastic or a recycled plastic (see column 7 lines 22-27 sheath is composed of virgin polyethylene and or column 7 lines 50-54) to achieve a less compacted, more open and breathable structure (see column 7 Lines 22-39) and high dust storage. Furthermore, regarding the limitation, the applicant is considering the preferred embodiments of the prior art however, it is not the case because the examiner is relying on the bonding fibers of bicomponent fiber of a core-sheath type Schultink 2 and modifying the vacuum cleaner filter bag of Nauta to include the bonding fibers of core-sheath type of Schultink 2 would provide a vacuum cleaner filter bag of high dust storage capacity.
In response to applicant's argument that Schultink 2 reference does not mention the recycled material is not persuasive as the examiner is relying on Nauta reference for the teaching to use recycled material in the production process of vacuum cleaner filter bag and not Schultink 2. Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a person of ordinary skill in the art would modify the vacuum cleaner filter bag of Nauta using the bonding fibers of Schultink 2 instead of using the liquid adhesive disclosed in Nauta in order to achieve a vacuum cleaner filter bag with high dust storage capacity.
Applicant’s arguments regarding the allowance of dependent claims 2 and 4-26 are considered but are not persuasive as these claims depend on a rejected claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/Primary Examiner, Art Unit 1773